DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 12 December 2021 and 14 August 2020 for the application filed 22 January 2015. Claims 1, 2, 4-9, 11-22, and 24-66 are pending:
Claims 3, 10, and 23 were previously canceled;
Claims 24-47 were withdrawn in the reply filed 04 November 2015; and
Claims 1, 2, 4-9, 20, 22, 48-56, 58, and 60-66 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments filed 12 December 2021 and arguments filed 14 August 2020 have been fully considered but are not persuasive.
	Regarding §Claim Rejections under 35 USC §112 (pg. 15-16, 14 August 2020), Applicant has not addressed the 35 USC §112(d) rejections of Claims 2, 4, 5, 22, 49-51, 55, 56, 58, 60, 64, and 65 from the prior Office action mailed 14 February 2020.
	Regarding §Claim Rejections under 35 USC §102 (pg. 16, 14 August 2020), Applicant traverses the anticipation rejections over CONNER because CONNER fails to teach the claimed element “wherein the carriers comprise material selected from the list consisting of…” (pg. 16, middle). Applicant further argues that CONNER generally describes an aerobic MBR process and does not provide detailed structure of the claimed “aerobic process” of Claims 2, 4-7, 22, 28, 29, 54, 56, 58, 60, 61, and 63-66 (did Applicant intend “anaerobic process”?, pg. 16, bottom).
	The Examiner respectfully disagrees.
	During the interview conducted 17 August 2020, the Examiner had indicated that CONNER may not have disclosed other adsorbent material types as claimed other than activated carbon; at the time, the Examiner had believed CONNER did not explicitly disclose any of the other claimed carrier materials (i.e., the granular iron-based compounds, synthetic resins, and granular alumino-silicate composites disclosed by CONNER did not explicitly read 
Regarding Applicant’s argument that CONNER fails to disclose the detailed structure of the claimed anaerobic process of Claims 2, 4-7, 22, 28, 29, 54, 56, 58, 60, 61, and 63-66, the Examiner agrees. The prior Office action mailed 14 February 2020 had rejected these claims under 35 USC 103 as obvious over CONNER and the other secondary arts, singly or in combination. These dependent claims introduce additional limitations that are either disclosed by CONNER or made obvious by CONNER and the other secondary art as rejected in the subsequent prior art rejections.
	Regarding §Claim Rejections under 35 USC §103(a), Applicant traverses the obviousness rejections over CONNER in view of REN, LANGONE, KITAGAWA, KNOBLOCK, WERKER, and/or ABRAMS because all pending rejections rely on CONNER “which does not specifically teach an anaerobic MBBR system… the combination of a gas flotation vessel with a dissolved air flotation… wherein the first vessel comprises a gas floatation bioreactor vessel and wherein an inner concentric chamber has the moving bed biofilm reactor and a separate outer concentric chamber has a dissolved air floatation as claimed in Claim 2” (pg. 17, middle). Applicant further argues that the REN reference does not teach anaerobic MBBR but rather teaches aerobic MBBR. (pg. 17, middle).
	The Examiner respectfully disagrees.
	CONNER explicitly discloses the use of oxygen free gas during sparging especially for use in anaerobic biological reactors (c26/35-42). CONNER discloses using adsorbent carriers (e.g., alumino-silicates) so that bacteria can adhere to and grow in an anaerobic environment. Such carriers are further disclosed by CONNER to be circulated in an MBBR. While REN may not have explicitly disclosed the MBBR process is anaerobic, REN was relied upon for disclosing the concentrically-oriented reactor, having MBBR and DAF zones. One of ordinary skill in the art would have found it obvious to apply the MBBR/DAF process of REN to the oxygen-free gas sparging anaerobic biological reactor of CONNER to advantageously reduces reactor footprint, reduces investment, and improves treatment efficiency (c4/25-29). The fact that REN does not disclose anaerobic MBBR is moot because CONNER discloses anaerobic MBBR.
	All other arguments have been indirectly addressed.

Claim Objections
Please note the amended claims have introduced a number of grammatical errors that may preclude prosecution if not appropriately addressed. The following Claim Objections are non-exhaustive. The Examiner suggests Applicant carefully proofread and correct these errors when responding to this Office action.
Claim 2 is objected to because of the following informalities:
“air flotation further comprising implementing an anaerobic process…”.
Claim 5 is objected to because of the following informalities:
“a weir prevents the carriers from moving from the moving bed biofilm reactor to an outer concentric chamber…”.
Claim 50 is objected to because of the following informalities:
“and the biological carriers [[are ]]have a basic cylindrical structure”.
Claim 51 is objected to because of the following informalities:
“and a height of 0.4-1 cm”.
Claim 53 is objected to because of the following informalities:
“and by skimming the organic material”.
Claim 55 is objected to because of the following informalities:
“on the biological carriers”.
Claim 57 is objected to because of the following informalities:
“the water treatment method is for treating water containing hydrocarbons”.
Claim 60 is objected to because of the following informalities:
“wherein the nutrients for the microorganisms are based on the type of organic materials to be degraded”.
Claim 61 is objected to because of the following informalities:
“further comprising using a gas floatation biological vessel… separate from the water and float atop the water, and circulating the microorganisms…”.
Claim 62 is objected to because of the following informalities:
“and by skimming the organic material”.
66 is objected to because of the following informalities:
“the water treatment method is for treating water containing hydrocarbons”; and
“further comprises process and an anaerobic 
Please note that the term “dissolved air floatation” is typically reserved to identify a process by which suspended solids or non-soluble objects are removed from an aqueous solution rather than as an object; Applicant has cited dissolved air floatation as an object in inappropriate context in multiple instances, e.g., Claim 22: “… an outer concentric chamber has a dissolved air floatation” does not make any grammatical sense and should be corrected to “… an outer concentric chamber uses dissolved air floatation” (or a similar correction; note, this is not an exhaustive list of all instances where “dissolved air floatation” is used inappropriately).
Similarly, Applicant has used the term “a gas floatation” in inappropriate context, e.g., Claim 52: “further comprising using a gas floatation to create gas bubbles”. Gas floatation, like dissolved air floatation, is a process and is not an object. Note that this is not an exhaustive list of all instances where “gas floatation” is used inappropriately.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7, 50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 5, it is unclear what is considered “the right temperature for the microorganisms to thrive” because “right” and “thrive” are considered subjective terms with no measurable or quantifiable means for 
Regarding Claim 5, there is insufficient antecedent basis for “the right temperature”.
Regarding Claim 7, it is unclear which “physical water treatment process” is referenced in lines 1-2, i.e., (1) the “physical water treatment process” attributed to the first vessel introduced in Claim 1 or (2) the “physical water treatment process” attributed to the second vessel introduced in Claim 6.
Regarding Claim 50, there is insufficient antecedent basis for “the biological carriers”. The Examiner will assume Applicant intended “carriers”. 
Regarding Claim 53, there is insufficient antecedent basis for “the gas flotation bubbles” in line 2.

Claim 6-9, 48, 55, 59, and 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP §2172.01.  
Regarding Claim 6, it is unclear how “a second vessel” and “a physical water treatment process” is associated or incorporated into the claimed water treatment method. No “second vessel” or associated “physical water treatment process” has been previously introduced. Claim 7 is also rejected due to its dependence on Claim 6.
Similarly, regarding Claim 8, it is unclear how “a second vessel” and “a physical water treatment process” is associated or incorporated into the claimed water treatment method. No “second vessel” or associated “physical water treatment process” has been previously introduced. Claim 9 is also rejected due to its dependence on Claim 8.
Regarding Claim 48, the claim recites “a first gas… to stimulate aerobic microbial growth of the microbes…” but does not indicate how such “a first gas” is integrated into the water treatment method; neither Claims 1 nor 11 upon which Claim 48 depends, cites any use of a gas.
Regarding Claim 55, it is unclear how “a gas floatation bioreactor vessel” is associated or incorporated into the claimed water treatment method. 
Regarding Claim 59, it is unclear how “a second vessel” is associated or incorporated into the claimed water treatment method. 
Regarding Claim 64, it is unclear how “biological carriers” is associated or incorporated into the claimed water treatment method. 

Claims 2, 4, 5, 22, 49-51, 55, 56, 58, 60, 64, and 65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 2, the claim recites that the first vessel utilizes “dissolved air floatation”, which implies the use of air (i.e., containing oxygen gas). Claim 1 has required the method in the first vessel be limited to anaerobic processes, i.e., “to allow anaerobic growth of the microorganisms” and “an anaerobic biological water treatment process in the first vessel”. The introduction of air or any gas containing oxygen gas would render the processes aerobic, therefore, Claim 2 fails to include all limitations of Claim 1. Claims 4, 52, and 53 are also rejected due to their dependence on Claim 2.
Regarding Claim 5, the claim recites “the outer concentric chamber having a dissolved air floatation”. Presumably, this “outer concentric chamber” is part of the first vessel (although this is not clear due to the lack of antecedent basis for “outer concentric chamber”). Claim 1 has required that the first vessel only allows “anaerobic growth” and “an anaerobic biological water treatment process”. The introduction of air or any gas containing oxygen gas would render the processes aerobic; therefore, Claim 5 fails to include all limitations of Claim 1.
Further, regarding Claim 5, the claim lists potential bacteria selected from a group that includes aerobic bacteria. However, Claim 1 requires an anaerobic biological water treatment process. The potential selection of aerobic bacteria would require aerobic growth conditions and hence, an aerobic biological water treatment process. Thus, Claim 5 fails to include all limitations of Claim 1.
Regarding Claim 22, the claim lists potential gases including air, nitrogen-enriched air, oxygen, and combinations thereof. Claim 20 has required that the method in the first vessel be limited to anaerobic processes, i.e., “to allow anaerobic growth of the microorganisms” and “an anaerobic biological water treatment process in the first vessel”. The introduction of air or any gas containing oxygen gas would render the processes aerobic; therefore, Claim 22 fails to include all limitations of Claim 20.
Regarding Claim 49, the claim attempts to further limit Claim 1 by stating “creating an environment for anaerobic growth of the microorganisms by introducing nutrients into the first vessel”. Claim 1 has already introduced 
Regarding Claim 50, the claim attempts to further limit Claim 1 by stating “allowing anaerobic growth of the microorganisms on the carriers”. Claim 1 has already introduced such a limitation: “to allow anaerobic growth of the microorganisms on the carriers”. Thus, Claim 50 fails to further limit the subject matter of Claim 1.
Regarding Claim 51, the claim recites “wherein the carriers are biological carriers”. This is inherent due to their use as growth substrates for microorganisms. Thus, Claim 51 fails to further limit the subject matter of Claim 1. Claims 55, 56, and 65 are also rejected due to their dependence on Claim 51.
Regarding Claim 55, the claim attempts to further limit Claim 51 by stating “adding the nutrients to the gas floatation bioreactor vessel to allow anaerobic growth of the microorganisms on biological carriers”. Presumably, Applicant is referencing the first vessel “wherein the carriers are circulating in the water” (although this is not clear because there is no antecedent basis for “gas floatation bioreactor vessel”). Claim 1 has already introduced such a limitation: “introducing nutrients into the first vessel for the microorganisms to allow anaerobic growth of the microorganisms on the carriers”. Thus, Claim 55 fails to further limit the subject matter of Claim 51.
Regarding Claim 58, the claim attempts to further limit Claim 20 by stating “creating an environment for anaerobic growth of the microorganisms by introducing the nutrients into the first vessel”. Claim 20 has already introduced such a limitation: “introducing nutrients into the first vessel for the microorganisms to allow anaerobic growth of the microorganisms on the carriers”, said carriers being in the first vessel. Thus, Claim 58 fails to further limit the subject matter of Claim 20.
Regarding Claim 60, the claim recites “wherein the carriers are biological carriers”. This is inherent due to their use as microorganism growth substrates. Thus, Claim 60 fails to further limit the subject matter of Claim 20.
Regarding Claim 64, the claim attempts to further limit Claim 63 by stating “adding the nutrients to the gas floatation bioreactor vessel to allow anaerobic growth of the microorganisms on biological carriers”. Claim 20 has already introduced such a limitation: “introducing nutrients into the first vessel for the microorganisms to allow anaerobic growth of the microorganisms on the carriers”. Thus, Claim 64 fails to further limit the subject matter of Claim 63.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 20, 21, 49, 52, 54-58, 60-64, and 66 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CONNER et al. (US Patent 8,551,341).
Regarding Claims 1, 20, 21, CONNER discloses a wastewater treatment method comprising a biological reactor having separation, suspension, and membrane operating systems whereby an adsorbent material (i.e., carriers) is maintained in the biological reactor with a mixed liquor (c1/51-58). The suspension system comprises a gas lift suspension system (c1/66-67); the separation system comprises a screen positioned at an outlet of the biological reactor (i.e., a first vessel; c2/11-13). The adsorbent material in the biological reactor comprises one or more of granular activated carbon, granular iron-based compounds, synthetic resins, and granular alumino-silicate composites (c5/25-32) that allows for the growth and survival of microorganisms on the surfaces (c20/7-19; 60-64). CONNER further discloses that the adsorbent is not required to be activated carbon (c34/4-5) and further discloses alternatives, including granular alumino-silicate composites (c34/17-18), which are commonly known in the art to be ceramics (i.e., wherein the carriers comprise material selected from the list consisting of: polyethylene, polyurethane, plastic, sand, ceramic, limestone, graystone, slag, and combinations thereof).
The suspension system sparges oxygen-free gas (i.e., an anaerobic biological water treatment process; allow anaerobic growth of the microorganisms on the carriers; sparging a gas through the water; c26/35-42) to fluidize the adsorbent material within the biological reactor (i.e., a moving bed biofilm reactor; carriers are circulating in the water; c31/55-58; c32/5-21). Ammonium hydroxide and phosphoric acid are also provided in a feedstock to maintain proper bacteria nutrition (i.e., introducing nutrients; c35/33-41). Finally, during the treatment process, floating oils (e.g., non-emulsified oils and other hydrocarbons) are skimmed from the top of oily wastewaters (i.e., a physical water treatment process that removes a second set of organic materials; skimming non-aqueous phase liquid organic materials from a surface of the water; c8/57-61) whereas the microorganisms on the adsorbent carriers remove dissolved and emulsified oils (i.e., a biological water treatment process that removes a first set of organic materials from the water; the first set of organic materials comprise aqueous phase organic materials; c8/61-67).
Regarding Claim 58, CONNER discloses the water treatment method of Claim 20. CONNER further discloses the biological reactor is a suspension apparatus within a biological reactor, comprising a jet nozzle fluidly connected to a pump and a source of gas, the gas being free of oxygen or substantially free of oxygen in the case the biological reactor is an anaerobic biological reactor (i.e., creating an environment for anaerobic growth of the microorganisms by introducing nutrients into the first vessel using a nutrient injector; c26/35-42). Furthermore, the claim limitation “creating an environment for anaerobic growth of the microorganisms” is construed as an intended result of the claimed method step of introducing nutrients. Because CONNER teaches the addition of nutrients and further discloses an anaerobic biological reactor, this limitation is necessarily met. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 60, CONNER discloses the water treatment method of Claim 20. CONNER further discloses introducing optimal nutrient ratios necessary for biological life and associated activity (i.e., introducing an amount and type of the nutrients, wherein the nutrients for the microorganisms are based [on] the type of organic material to be degraded; c11/34-38).
Regarding Claims 52 and 61, CONNER discloses the water treatment method of Claims 1 and 20, respectively. CONNER further discloses the suspension system sparges oxygen-free gas (i.e., using gas floatation to create gas bubbles; c26/35-42). CONNER even further disclose a jet suspension system whereby a jet nozzle circulates mixed liquor having the adsorbent material dispersed therein (c27/27-32). This act of circulation inherently results in allowing for adhered microorganisms on the adsorbent material to come into contact with a volume of water as claimed.
Furthermore, the claim limitation “that cause at least some of the organic materials to coalesce, separate from water and float atop water” is construed as an intended result of the claimed method step of using gas floatation. Because CONNER teaches gas floatation, this limitation is necessarily met. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 57, CONNER discloses the water treatment method of Claim 20. CONNER further discloses hydrocarbons in the wastewater to be treated (i.e., wherein the water treatment method is for water containing hydrocarbons; c6/1-5).
	Regarding Claim 62, CONNER discloses the water treatment method of Claim 61. CONNER further discloses that floating oils (e.g., non-emulsified oils and other hydrocarbons) are skimmed from the top of oily wastewaters (i.e., removing a biomass using the gas flotation bubbles and [by] skimming the organic material; c8/57-61). Modified CONNER is deficient in disclosing biomass is removed.	
Regarding Claim 63, CONNER discloses the water treatment method of Claim 62. CONNER further discloses sparging oxygen-free gas (i.e., using an inert gas in the anaerobic process; c26/35-42).
Regarding Claim 64, CONNER discloses the water treatment method of Claim 63, CONNER further discloses ammonium hydroxide and phosphoric acid are also provided in a feedstock to maintain proper bacteria nutrition (i.e., adding nutrients; c35/33-41). Further, CONNER discloses sparging with oxygen-free gas (c26/35-42).
Furthermore, the claim limitation “to allow anaerobic growth of the microorganisms” is construed as an intended result of the claimed method step of adding nutrients. Because CONNER teaches the addition of nutrients and further discloses an anaerobic biological reactor, this limitation is necessarily met. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 66, CONNER discloses the water treatment method of Claim 1. CONNER further discloses hydrocarbons in the wastewater to be treated (i.e., wherein the water treatment method is for water containing hydrocarbons; c6/1-5) and that the disclosed process removes hydrocarbons prior to discharge/reuse (i.e., removal of hydrocarbons using an aerobic [process] and [an anaerobic] process; c8/52-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 51, 55, 56, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341).
Regarding Claim 50, CONNER discloses the water treatment method of Claim 1. CONNER further discloses the biological reactor is an anaerobic biological reactor (i.e., allowing anaerobic growth of the microorganisms on the carriers; c26/41-42). CONNER further discloses the adsorbent material can be optimized based on shape (c19/45-64) to ensure adsorption of biological compounds or provide sites for microorganisms to adhere (c19/58-67). Regarding the limitation that the biological carriers [have] a basic cylindrical structure with additional structure on the outside of the cylindrical structure to provide additional surface area, such a configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Further, the instantly claimed limitation can be reasonably interpreted to indicate a granular structure, i.e., the “additional structure” on the “basic cylindrical structure” renders the overall biological carrier with a non-cylindrical shape, i.e., a granular shape. Because CONNER discloses granular adsorbent material, CONNER reads upon the claimed limitation.
Regarding Claim 51, CONNER discloses the water treatment method of Claim 1. CONNER further discloses that the adsorbent material allow the growth and survival of microorganisms on their surfaces (i.e., the carriers are biological carriers; c20/7-19; 60-64). CONNER further discloses the adsorbent material can be optimized based on shape and size (c19/45-64; c34/45-53) to ensure adsorption of biological compounds or provide sites for microorganisms to adhere (c19/58-67) or to retain the adsorbents within the reactor (c34/45-49) and provides suitable granule sizes being 0.3 to 2.4 mm (c34/61-67). While such a size range does not overlap with the claimed ranges of a diameter of about 0.9-3 cm and [a] height [of] 0.4-1 cm, because CONNER discloses the general conditions of this In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the claimed range would have been obvious to one of ordinary skill in the art.
Regarding Claim 55, CONNER makes obvious the water treatment method of Claim 51. CONNER further discloses sparging oxygen-free gas (i.e., adding the nutrients to a gas floatation bioreactor vessel to allow anaerobic growth of the microorganisms on biological carriers; c26/41-42).
Regarding Claims 56 and 65, CONNER makes obvious the water treatment method of Claim 51. CONNER further discloses sparging oxygen-free gas (i.e., using an inert gas; c26/35-42).
Furthermore, the claim limitation “to separate flammable material from water to reduce risk of ignition of the flammable material” is construed as an intended result of the claimed method step of using an inert gas. Because CONNER teaches the use of oxygen-free gas, this limitation is necessarily met. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.

Claims 2, 4, 22, 49, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341), as applied to Claims 1 and 20 above, and further in view of REN et al. (US Patent 8,216,471).
Regarding Claims 2 and 22, CONNER discloses the water treatment method of Claims 1 and 20, respectively. CONNER further discloses oxygen-free gas is sparged into the bioreactor to circulate adsorbent material (i.e., a gas floatation bioreactor vessel; a moving bed biofilm reactor; c31/55-58; c32/5-21). CONNER also discloses an upstream dissolved air floatation system (c12/14-17) However, CONNER is deficient in explicitly disclosing the bioreactor vessel comprises an inner concentric chamber having the moving bed biofilm reactor and an outer concentric chamber with dissolved air floatation (DAF).

While REN discloses the MBBR is in the outer concentric chamber rather than the inner concentric chamber as claimed, such an orientation is considered a simple rearrangement of parts obvious to one of ordinary skill in the art. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04). Further, while REN does not disclose DAF, DAF is nevertheless taught by CONNER as an upstream process prior to MBBR treatment (CONNER; c12/14-17), and the combination of MBBR with another upstream treatment process (REN; c3/3-35) in a concentric arrangement as taught by REN is advantageous and would therefore be obvious to one of ordinary skill in the art at the time of the filing of the invention.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 4, modified CONNER makes obvious the water treatment method of Claim 2. CONNER further discloses the adsorbent material in the biological reactor comprises granular activated carbon (c20/38-42). Further, REN discloses a weir between the MBBR and UASB regions (FIGURE).
Regarding Claim 49, modified CONNER makes obvious the water treatment method of Claim 2. CONNER further discloses the biological reactor is a suspension apparatus within a biological reactor, comprising a jet nozzle fluidly connected to a pump and a source of gas, the gas being free of oxygen or substantially free of oxygen in the case the biological reactor is an anaerobic biological reactor (i.e., creating an environment for anaerobic growth of the microorganisms by introducing nutrients into the first vessel; c26/35-42). CONNER further discloses that the outlet orifice of the jet nozzle and the outlet of the pump apparatus are dimensioned and configured (c27/44-46) implying that the flow rate of gas and gas bubble size are controlled (i.e., controlling flow rate of gas and gas bubble size in the gas floatation bioreactor).
The claim limitation “creating an environment for anaerobic growth of the microorganisms” is construed as an intended result of the claimed method step of introducing nutrients. Because CONNER teaches the addition of nutrients and further discloses an anaerobic biological reactor, this limitation is necessarily met. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 53, modified CONNER makes obvious the water treatment method of Claim 2. CONNER further discloses that floating oils (e.g., non-emulsified oils and other hydrocarbons) are skimmed from the top of oily wastewaters (i.e., removing a biomass using the gas flotation bubbles and [by] skimming the organic material; c8/57-61). Modified CONNER is deficient in disclosing biomass is removed. 
Regarding Claim 54, modified CONNER makes obvious the water treatment method of Claim 2. CONNER further discloses sparging oxygen-free gas (i.e., using an inert gas in the gas floatation bioreactor vessel during the anaerobic process; c26/35-42).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341), as applied to Claim 1 above, and further in view of REN et al. (US Patent 8,216,471) and LANGONE et al. (Frontiers in Microbiology, 5, 28, February 2014, pg. 1-12).
Regarding Claim 5, CONNER discloses the water treatment method of Claim 1. As described in the rejections of Claims 2 and 4 above, modified CONNER (in view of REN) makes obvious  an “anaerobic” biological water treatment method utilizing microorganisms in concentric chambers of MBBR and DAF separated by a weir. Modified CONNER is deficient in explicitly disclosing the type of microorganisms being selected from a group consisting of heterotrophic aerobic bacteria and archaea, heterotrophic nitrate-reducing bacteria, heterotrophic anaerobic bacteria and archaea, aerobic and anaerobic fungi, and combinations thereof.
However, nitrate-reducing bacteria are very common and well-known in anaerobic treatment processes (LANGONE; §abstract; §denitrifying bacteria, pg. 4; §Discussion, pg. 8-10, par. 1, par. 6, par. 9). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize such heterotrophic, anaerobic, nitrate-reducing bacteria as taught by LANGONE in the water treatment method taught by modified CONNER. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claims 6-8, 11, 14-17, 19, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341), as applied to Claims 1 and 20 above, and further in view of KITAGAWA et al. (US PGPub 2014/0332465 A1).
Regarding Claim 6, CONNER discloses the water treatment method of Claim 1. CONNER is deficient in disclosing a physical water treatment process in a second vessel comprising sparging a first gas through the water such that the sparging of the first gas provides oxygen to the microorganisms in a second biological water treatment process wherein the aqueous phase organic materials and the non-aqueous phase liquid organic materials are removed concurrently from the water.
KITAGAWA teaches a method for treating oil-containing wastewater using a membrane biological reactor (abstract). As shown in FIG. 2, the biological reaction chamber 2 comprises first chamber 2A and subsequent chambers 2B, 2C, 2D, and 2E separated by partitions 4; each chamber comprises an aeration device 8 and a scum/oil skimmer sparging a first gas through the water; non-aqueous phase liquid organic materials are removed; p0067-0069). Additionally, the natural downflow of the wastewater (p0060) and the upflow of sparged air/oxygen causes carrier substrates to circulate within the reaction chambers (p0147). Furthermore, in chamber 2E and the separation membrane chamber 3, microorganisms decompose solubilized oil components (i.e., microorganisms in a second biological water treatment process; aqueous phase organic materials are removed; p0071-0073, p0147). Advantageously, the sparging of air/oxygen gas into the reaction chambers addresses improves on conventional membrane biological reactors by increasing the separation efficiency of the overall reactor, reducing membrane fouling, and suppressing decreased biological treatment function (p0020-0022). Thus, the claimed method step of adding a physical water treatment step in a second vessel comprising sparging a first gas would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the technique for improving microorganism-based wastewater treatment as taught by CONNER was part of the capabilities of one of ordinary skill in the art as taught by KITAGAWA and would have led to otherwise predictable results (MPEP §2143.01C).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The limitations “wherein the sparging of the first gas causes a coalescing of non-aqueous phase liquid organic materials of the second set of organic materials so that the non-aqueous phase liquid organic materials settle on a surface of the water”, “wherein the sparging of the first gas causes the circulating of the carriers”, and “the sparging of the first gas provides oxygen to the microorganisms” are considered intended results of the active method step of Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 7, modified CONNER makes obvious the water treatment method of Claim 6. KITAGAWA further teaches a scum/oil skimmer (p0064) for removing floating material from the reaction chamber (i.e., skimming the non-aqueous phase liquid organic materials; p0067).
	Regarding Claim 8, CONNER discloses the water treatment method of Claim 1 and as described in the rejection of Claim 6, modified CONNER (in view of KITAGAWA) makes obvious a water treatment method comprising an anaerobic biological water treatment process in a first vessel and a physical water treatment process in a second vessel. KITAGAWA further teaches sparging with aeration device 8 using air/oxygen (i.e., sparging a first gas; p0064). The oil-containing wastewater includes partially solubilized oil components, e.g., benzene and toluene (p0047), which are volatile organic phase materials. KITAGAWA further teaches that activated sludge adsorbed with oil components and oil components are floated to the surface of the reaction chamber and are concurrently removed via skimmer (p0064).
Furthermore, the limitations “wherein the sparging of the first gas causes vapor stripping of volatile phase organic materials of the second set of organic materials so that the volatile phase organic materials move to a location above the surface of the water”, “wherein the sparging of the first gas causes the circulating of the carriers”, and “the sparging of the first gas provides oxygen to the microorganisms” are considered intended results of the active method step of sparging a first gas. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 11, CONNER discloses the water treatment method of Claim 1 and as described in the rejection of Claim 6, modified CONNER (in view of KITAGAWA) makes obvious a water treatment method comprising an anaerobic biological water treatment process in a first vessel and a physical water treatment process in a second vessel.
KITAGAWA further teaches the decomposition of solubilized oil components by microorganisms in a downstream reaction chamber (e.g., 2E ; i.e., subjecting the first vessel’s effluent water in a first portion of the second vessel to a second biological water treatment process; FIG. 2, p0147) followed by solid-liquid membrane separation by a submerged membrane unit 9 in a final separation membrane chamber 3 (i.e., flowing the first portion’s effluent to a second portion of the second vessel and subjecting the first portion’s effluent to a second physical water treatment process; p0071-0073).
Regarding Claims 14 and 15, modified CONNER makes obvious the water treatment method of Claim 11. KITAGAWA further discloses aeration device 8 sparges air/oxygen into the separation membrane chamber 3 (i.e., wherein the second physical water treatment process comprises sparging a second gas in the second vessel).
	Regarding Claim 16, modified CONNER makes obvious the water treatment method of Claim 11. KITAGAWA further teaches that the first portion 2E of the second reaction chamber contains a mesh basket holding activated carbon carriers with microorganisms (i.e., a moving bed biofilm reactor; p0145). Aeration device 8 sparges air/oxygen gas into 2E to circulate the carriers and to buoyantly separate particulate matter to be removed by scum/oil skimmer 7 (p0147).
	Regarding Claim 17, modified CONNER makes obvious the water treatment method of Claim 16. KITAGAWA further teaches that the second biological treatment process uses microorganisms to break down easily decomposing components (i.e., aqueous phase organic materials; p0147).
	Regarding Claim 19, modified CONNER makes obvious the water treatment method of Claim 11. KITAGAWA further teaches a scum/oil skimmer 7 in reaction chamber 2E (FIG. 2).
Regarding Claim 59, CONNER discloses the water treatment method of Claim 20. CONNER is deficient in disclosing a second vessel and aerobic growth.
.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341) in view of KITAGAWA et al. (US PGPub 2014/0332465 A1), as applied to Claim 8 above, and further in view KNOBLOCH et al. (US Patent 6,391,202).
	Regarding Claim 9, modified CONNER makes obvious the water treatment method of Claim 8. Modified CONNER is deficient in teaching that the removal of the volatile phase organic material from above the surface of the water.
	KNOBLOCH teaches the outgassing of volatile constituents (c3/41-43). At the time of the filing of the invention, one ordinarily skilled in the art would have found it obvious to remove any volatile phase organic materials from above the surface of water as taught by KNOBLOCH in the wastewater treatment process taught by modified CONNER because such a step would advantageously prevent the buildup of hazardous gases (e.g., benzene and toluene). Furthermore, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

9.	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341) in view of KITAGAWA et al. (US PGPub 2014/0332465 A1), as applied to Claim 11 above, with evidentiary support from WERKER et al. (US PGPub 2013/0199997 A1).
	Regarding Claim 18, modified CONNER makes obvious the water treatment method of Claim 11. Modified CONNER is deficient in explicitly disclosing biomass. However, one of ordinary skill in the art would reasonably .

10.	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over CONNER et al. (US Patent 8,551,341) in view of KITAGAWA et al. (US PGPub 2014/0332465 A1), as applied to Claim 11 above, with evidentiary support from ABRAMS et al. (US Patent 4,069,147).
	Regarding Claim 48, modified CONNER makes obvious the water treatment method of Claim 11. KITAGAWA further teaches that oxygen is supplied in the first gas during flotation to activate the microorganisms (p0064). Modified CONNER is deficient in explicitly disclosing the first gas has 0.5%-1% oxygen.
	However, as disclosed by ABRAMS, the amount of oxygen fed to a bacteria wastewater treatment system is dependent on a balance between the biological oxygen demand (BOD) of the bacteria and the oxygen supplied in the liquid (DO) (c9/15-22; 47-50; c10/18-24). ABRAMS further discloses that “the addition of excess oxygen…is restricted by economic considerations” (c10/32-34). Thus, the claimed parameter, i.e., 0.5%-1% oxygen in the first gas, is recognized as a result-effective variable as taught by ABRAMS and can be optimized through routine experimentation (MPEP §2144.05 II B). Furthermore, depending on the type of bacteria used in the wastewater treatment of the instant invention, different oxygen feed levels would be required, and one of ordinary skill in the art would be capable of supplying said levels as taught by ABRAMS (i.e., by balancing DO and BOD levels; c10/11-30). Therefore, the claimed range, 0.5%-1% oxygen, would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777